Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-17-2005

Schultz v. Encompass Ins Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3945




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Schultz v. Encompass Ins Co" (2005). 2005 Decisions. Paper 397.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/397


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       No: 04-3945

                                   JASON SCHULTZ,
                                          Appellant

                                             v.

                        ENCOMPASS INSURANCE COMPANY

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                 (Civ. No. 03-cv-03936)
                          District Judge: Hon. Juan R. Sanchez

                     Submitted pursuant to Third Circuit LAR 34.1(a)
                               Friday, September 23, 2005

                          Before: ROTH, McKEE and FISHER,
                                    Circuit Judges

                            (Opinion filed: October 17, 2005)

                                        OPINION

McKEE, Circuit Judge.

       Jason Schultz was injured in an automobile accident and sought a declaratory

judgment that he is covered under an automobile insurance policy Encompass Insurance

issued to his grandparents, Loretta and Paul V. Schultz. Following a non-jury trial, the

district court found that Schultz is not covered by the policy because he was not a resident

of his grandparents’ household at the time of the accident, as required by the terms of the

                                             1
policy. Accordingly, the district court entered judgment in favor of Encompass, and this

appeal followed, and we will affirm.

       Inasmuch as the district court has set forth the factual and procedural history of

this case, we find it unnecessary to repeat that history here. See Schultz v. Encompass

Insurance, 2004 WL 2075114 (E.D. Pa. Sept. 16, 2004). Moreover, in his thoughtful

Memorandum and Opinion, Judge Sanchez has carefully and completely explained his

reasons for finding that Schultz is not covered under his grandparents’ policy. We can

add little to Judge Sanchez’ searching analysis, and the arguments raised on appeal do not

merit further discussion.

       Accordingly, we will affirm the district court substantially for the reasons set forth

in the district court’s Memorandum and Order without further discussion.




                                              2